DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 12/03/2021 have been entered in full. Claims 1-17 and 19 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of the approved terminal disclaimer and Applicants’ amendment and/or arguments filed 12/03/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record and the following.
Claim 1 broadly encompasses any monoclonal antibody that binds an epitope consisting of a continuous amino acid sequence included in positions 101 to 154 or 199 to 270 of SEQ ID NO:226. Claim 13 is even broader than claim 1 as it reaches through a process of using an 
The specification teaches that the continuous amino acid sequence of the epitope of the present invention consists of at least five amino acids ([0050] in the specification as filed). By this criterion, thousands of potential epitopes could be included in positions 101 to 154 or 199 to 270 of SEQ ID NO:226. Thousands of more epitopes could be envisioned with unlimited or even 10% amino acid substitution, deletion, or addition, as in claim 12.
Evidence has been presented in the record that it is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. Given that hundreds of unique antibody structures may bind a single antigen, and given the large number of epitopes encompassed by the claims, it has been found 
In the Remarks filed 12/03/2021, Applicants argue in support of the claims by pointing out that “the Federal Circuit has held that there are no 'hard line rules' regarding the number of representative species required to satisfy the written description requirement… there may be situations where one species adequately supports a genus… The written description standard may be met even where actual reduction to practice of an invention is absent."
While it is not disputed that “there may be situations where one species adequately supports a genus”, it is maintained that this is not one of those situations. As in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), the pending claims attempt to describe a genus of antibodies by describing something that is not an antibody, i.e. the antigen to which the antibody binds. The Amgen decision held that the idea that written description of an antibody can be satisfied by the disclosure of a newly-characterized antigen “flouts basic legal principles of the written description requirement”. It is not clear that an exception should be made in a case where the epitope is specifically and narrowly defined. 
Applicant further assert to have disclosed a very large number of representative species:
While Table 1 discloses 30 specific combinations of these, one skilled in the art could readily visualize that any combination of the disclosed complementary determining regions could be prepared, i.e. a total of 10 x 11 x 21 x 8 x 14 x 14 = 3,622,080 distinct antibody species representative of the claimed genus based just on the sequences of Table 1.

This is not persuasive for the following reasons.   Although any combination of the disclosed complementary determining regions could be prepared, the available evidence does not support that the combinations will predictably bind to an epitope consisting of a continuous 
All of the antibodies fully described in the specification were obtained by mutation of 2 sets of original CDRs from 2 antibodies, designated A00-0070 and A00-0036, which were isolated from a scFv library. The amino acid sequences of the CDRs of A00-0070 and A00-0036 are listed in Table 1 as C29 and C30, respectively. 
Of the 30 sets of antibody CDRs listed in Table 1, the specification provides explicit identification of the epitope for only 2. Specifically, the specification teaches that monoclonal antibodies A10-1C04 (C1 in Table 1) and A25-3H04 (C17 in Table 1) bound to the epitope PEP14, which consists of positions 131-150 of SEQ ID NO:226  [0265]. It may be predictable that variants of the CDRs from A00-0070 will bind to the same epitope as A00-0070 when paired with other variants of CDRs from A00-0070, as in C1-C16 and C29 in Table 1.  Likewise, it may be predictable that variants of the CDRs from A00-0036 will bind to the same epitope as A00-0070 when paired with other variants of CDRs from A00-0036, as in C17-C28 and C30 in Table 1.  Even these predictions are uncertain because the representative species, A10-1C04 (C1 in Table 1) and A25-3H04 (C17 in Table 1) bound to the epitope PEP14, which is not representative of the entire claimed range of positions 101 to 154 or 199 to 270 of SEQ ID NO:226.
Furthermore it is not predictable that CDRs or variants thereof from A00-0070 will bind to the same epitope as A00-0070 when paired with CDRs from A00-0036. It is noted that the individual corresponding CDRS of A00-0070 and A00-0036 are not particularly similar to one another. The exception is HCDR2, which is identical in both antibodies (SEQ ID NO: 64; Table 1).  The sequence searches performed in parent application 150379998 revealed that the identical 
As noted previously, the absence of a structure/function relationship was indicated by the sequence searches performed in parent application 150379998, which revealed that CDRs having the same or greater degree of sequence identity to individual CDRs listed in Table 1 as the CDRs listed in Table 1 have for one another can be found in antibodies having totally different binding specificities.  Therefore, even similar CDR sequences are not interchangeable and, as noted above, the individual corresponding CDRS of A00-0070 and A00-0036 are not particularly similar to one another, with the exception of HCDR2. Therefore, the effect of mixing and matching CDRs or variants thereof from A00-0070 and A00-0036 is not predictable. It follows that Applicant’s calculation, which assumes the interchangeability of CDRs, is not valid, and the specification does not describe “3,622,080 distinct antibody species representative of the claimed genus based just on the sequences of Table 1” as asserted by Applicant.
Applicant continues with similar reasoning:
Table 3 shows even more species of the claimed genus in which nucleic acid molecules encoding these species are shown. In particular, Table 3 provides 10 species of LCDR1, 16 species of LCDR2, 25 species of LCDR3, 10 species of HCDR1, 18 species of 

Table 3 is redundant to Table 1 insofar as Table 3 merely discloses nucleic acids that encode the CDRs listed in Table 1. Higher numbers of sequences for certain CDRs (e.g. 16 species of LCDR2 in Table 3 vs. 11 sequences for LCDR2 in Table 1) are due to redundancy in the genetic code. Therefore, Table 3 does not provide any additional species, and in any case Applicant’s calculation is invalid for the reasons applied to Table 1 above.
It is maintained, therefore, that the 30 species derived from 2 distinct isolates are not sufficient to establish a structure-function relationship that describes the genus defined only by function. Derivation of new sets of CDR variants that retain high affinity binding to epitopes within positions 101 to 154 or 199 to 270 of SEQ ID NO:226 remains a trial-and-error process such that description of additional members of the genus would be simultaneous with actual reduction to practice. Even though the number of sets of CDRs that are different from those listed in Table 1 but which enable binding to epitopes within positions 101 to 154 or 199 to 270 of SEQ ID NO:226 may ultimately turn out to be very small, that small number is not described in the specification. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Isoforms of IL-33 having an amino acid sequence including one or several amino acid substitutions, deletions, or additions as compared to the continuous amino acid sequence of the epitope included in positions 101 to 154 of SEQ ID NO:226; and/or having an amino acid sequence with at least 90% sequence identity, but not 100% identity to the continuous amino acid sequence included in positions 101 to 154 of SEQ ID NO:226 exist in nature. This is evidenced by the following alignment in which the query sequence is positions 101 to 154 of SEQ ID NO:226.

    PNG
    media_image1.png
    240
    707
    media_image1.png
    Greyscale


Isoforms of IL-33 having an amino acid sequence including one or several amino acid substitutions, deletions, or additions as compared to the continuous amino acid sequence of the epitope included in positions 199 to 270 of SEQ ID NO:226; and/or having an amino acid sequence with at least 90% sequence identity, but not 100% identity to the continuous amino acid sequence included in positions 199 to 270 of SEQ ID NO:226 exist in nature. This is evidenced by the following alignment in which the query sequence is positions 199 to 270 of SEQ ID NO:226.

    PNG
    media_image2.png
    271
    709
    media_image2.png
    Greyscale

The act of separating polypeptides to form smaller polypeptides that consist only of the amino acids corresponding to of amino acids 101 to 154 or 199 to 270 of SEQ ID NO:226 would only change the location of the polypeptide and thus, the isolated fragments would not be distinguished from the natural product. The potential for functioning as an epitope is inherent in all continuous amino acid sequences of sufficient size, so the recitation of “epitope” does not distinguish the claimed product from a natural product. Therefore, claim 12 is directed to a product of nature. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites only the epitope.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 9:00 am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL C GAMETT/Primary Examiner
Art Unit 1647